FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                No. 10-10131
             Plaintiff-Appellee,
                                            D.C. No.
                v.                    2:08-cr-01329-ROS-1

 DAMIEN ZEPEDA,
          Defendant-Appellant.              ORDER


                  Filed February 10, 2014


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.